Title: From Thomas Jefferson to John E. Hall, 8 August 1821
From: Jefferson, Thomas
To: Hall, John E.


Sir
Monticello
Aug. 8. 21.
I recieved lately the 2d & 3d Nos of the American Law journal of the present year. as I have long since ed to read in that line, I inclose you 5.D. the price of the whole volume, and would wish to decline any future volumes. if instead you should publish the case of Cohens v. Virginia with the able answers to that of Algernon Sidney, Somers, & Fletcher which appeared in the Enquirer, I should be glad of a copy. a more important case I presume you have never published I salute you with esteem and respect.Th: Jefferson